DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 4/9/19.  Claims 1-20 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexandre Daoust on 2/22/21.
The application has been amended as follows: 
In the Claims:
1. A method of operating a gas turbine engine with discrete pulses in fuel flow causing variations in rotation speed, the gas turbine engine comprising:
	, the compressor section comprising a compressor rotor having compressor blades; [[,]]
; [[,]] 
a turbine section; [[,]]
a fuel system, the fuel system configured to feed a controlled flow rate of fuel to the combustor; and [[,]]
a computer, the computer configured to control the controlled flow rate based on instructions stored in a non-transitory media;
the method comprising:
rotating the compressor rotor at a first speed for a period of time;
the computer receiving a signal indicative that icing is occurring or has occurred on the compressor rotor;
 	
in response to the signal, the computer:
varying the controlled flow rate of fuel in the form of a discrete pulse from a first flow rate to a second flow rate to cause a variation of rotation speed of the compressor rotor the first speed to a second speed to shock the compressor blades; and 
varying the flow rate back to the first flow rate;
wherein the variation of rotation speed of the compressor rotor from the first speed to the second speed is performed within less than one second, and wherein the second rotor speed is different from the first rotor speed by at least 2% of the first rotor speed


2. The method of claim 1, wherein the signal is indicative that ice has accumulated on the compressor rotor.

3. (Cancel)

4. The method of claim [[3]] 1, wherein the variation of rotation speed of the compressor rotor from the first speed to the second speed is performed within less than three quarters of a second.

5. The method of claim [[3]] 1, wherein the second rotor speed is different from the first rotor speed by between 5 and 10% of the first rotor speed.

6. The method of claim [[3]] 1, wherein the 

7. The method of claim 6, wherein the 

, wherein [[the]] a ratio of [[the]] a difference of the compressor rotor speed between the first speed and the second speed, in RPM, to [[the]] a time elapsed between the of the compressor rotor speed from the first speed to the second speed[[,]] and the return of the compressor rotor to the first speed, is [[of]] between 100 and 400.

9. The method of claim 8, wherein the ratio is [[of]] between 150 and 300.

10. The method of claim 1, further comprising discretely and intermittently repeating the method steps of:
rotating the compressor rotor at the first speed for a repetition time;
varying the controlled flow rate of fuel in the form of a discrete pulse from the first flow rate to the second flow rate to cause a variation of rotation speed of the compressor rotor from the first speed to the second speed to shock the compressor blades; and
varying the controlled flow rate back to the first flow rate


11. The method of claim 10, wherein the repetition time is 

12. The method of claim 10, wherein [[the]] a ratio of the repetition time an impulse time is of between 15 and 30, wherein the impulse time is the time elapsed between the variation of the compressor rotor speed from the first speed to the second speedand back to the first speed

13. The method of claim 10, wherein the the discreetly and intermittently repeating is performed for a duration of between 1 minute and 10 minutes.

14. The method of claim 13, wherein the discreetly and intermittently repeating is performed for a duration of between 1 minute and 4 minutes.

15. (Cancel) 

16. (Cancel) 

17. (Cancel) 

18. (Cancel) 

19. A computer program product for operating a gas turbine engine with discrete pulses in fuel flow causing variations in rotation speed,
wherein the computer program product is stored in a non-transitory memory, the computer program product comprising computer-readable instructions for controlling a flow rate of fuel supplied to a combustor of [[a]] the gas turbine engine, wherein when the computer-readable instructions are executed by a processor of a computer in response to an input indicative that icing is occurring or has occurred on a compressor rotor of the gas turbine engine, the computer-readable instructions cause the processor to: 
vary the flow rate of fuel in the form of a discrete pulse from a first flow rate to a second flow rate to cause a variation of rotation speed of the compressor rotor to shock the compressor blades; and 
vary the flow rate back to the first flow rate;
wherein the variation of rotation speed of the compressor rotor from the first speed to the second speed is performed within less than one second, and wherein the second rotor speed is different from the first rotor speed by at least 2% of the first rotor speed


20. (Cancel) 


Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
The title is amended as follows:

	Allowable Subject Matter
Claims 1-2, 4-14 and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 19 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a computer accelerating and decelerating a combustor spool upon receiving indication of icing or icing conditions, such that the acceleration shocks the compressor blades. The closest prior art Smith (WO-2010132086-A1) teaches that a fuel system can have a fuel oscillator which varies fuel flow the variation changing the temperature in the core to prevent icing in a single location (¶ 107). However Smith is concerned with controlling the temperature and pressure gradient within the core and not with shocking the compressor blades with sudden acceleration and deceleration to shed ice. Other prior art (Rowe US-20180010527-A1) teaches that during cruise and decent ice may build up and that engine idle speed may be increased (to increase temperature) to prevent core icing (¶ 3). There is nothing about a sudden acceleration or deceleration to shock the compressor blades. Clarkson (US-20160273550-A1) teaches that when an aircraft accelerates for takeoff ice can shed off of blades (¶ 3) however there is no teaching of a sudden acceleration or deceleration to shock the blades and then a return to the original rotating speed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741